 Case 2:17-mc-00066-CBM-PJW Document 41 Filed 02/06/20 Page 1 of 2 Page ID #:431




1    NICOLA T. HANNA
     United States Attorney
2    DAVID M. HARRIS
     Assistant United States Attorney
3    Chief, Civil Division
     JOANNE S. OSINOFF
4    Assistant United States Attorney
     Chief, General Civil Section
5    GARRETT COYLE (Cal. Bar No. 308177)
     Trial Attorney
6           1100 L Street NW
            Washington, DC 20005
7           Telephone: (202) 616-8016
            Facsimile: (202) 616-8470
8           E-mail: garrett.coyle@usdoj.gov
9    Attorneys for Petitioner United States of America
10                         UNITED STATES DISTRICT COURT
11                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
12   United States of America,                    No. 17-mc-66 CBM (PJWx)
13                                 Petitioner,    Judgment
14                    – v. –
15   Exxon Mobil Oil Corporation,
16                                Respondent.
17
18
19
20
21
22
23
24
25
26
27
28
 Case 2:17-mc-00066-CBM-PJW Document 41 Filed 02/06/20 Page 2 of 2 Page ID #:432




1          Judgment is hereby granted consistent with the Ninth Circuit’s December 9,
2    2019 opinion in this case.
3          It is hereby ordered that ExxonMobil shall comply with the requests that are
4    the subject of the Ninth Circuit’s December 9, 2019 opinion within 45 days of this
5    judgment.
6
7    Dated: February 6, 2020
                                                       Honorable Consuelo B. Marshall
8                                                      United States District Judge
9    Presented by:
10   NICOLA T. HANNA
     United States Attorney
11   DAVID M. HARRIS
     Assistant United States Attorney
12   Chief, Civil Division
     JOANNE S. OSINOFF
13   Assistant United States Attorney
     Chief, General Civil Section
14
       /s/ Garrett Coyle
15   GARRETT COYLE
     Trial Attorney
16
     Attorneys for Petitioner
17   United States of America
18
19
20
21
22
23
24
25
26
27
28
                                               1
